Per Curiam :
This record presents the single question whether the agree*446ment between Samuel Caldwell and George Keiffer, dated January 1, 1880, constituted them partners as to third persons. It was not contended that it created a partnership inter sese. As the agreement was in writing its construction was for the court. By the terms of the contract the profits were to be divided between them, “ share and share alike.” It would be an affectation of industry to review the cases upon this subject. That was done carefully and exhaustively by Justice Sharswood in Edwards v. Tracy, 62 Pa. 374, where it was held that “ a participant in profits directly as such is, as to third persons, a partner, whatever may be the arrangement between the partners : ” citing Gill v. Kuhn, 6 S. & R. 337 and Churchman v. Smith, 6 Wh. 148. We can see no useful end to be attained by the discussion of a principle of law that is thoroughly well settled.
Judgment affirmed.